Per Curiam.
Respondent was admitted to practice by this Court in 1999. He maintained an office for the practice of law in New Jersey where he was admitted in 1998.
By decision in September 2006, this Court reciprocally suspended respondent from practice based on his temporary suspension by the Supreme Court of New Jersey (Matter of Mitchell, 32 AD3d 1105 [2006]).
Petitioner now moves for an order imposing reciprocal discipline pursuant to this Court’s rules (see 22 NYCRR 806.19) based on respondent’s disbarment by the Supreme Court of New Jersey in January 2007 (Matter of Mitchell, 189 NJ 99, 912 A2d 1259 [2007]). Respondent has not replied to the motion or otherwise appeared in response. The disbarment order of the Supreme Court of New Jersey was based on a recommendation of its Disciplinary Review Board which found that respondent had abandoned numerous client matters and converted client moneys.
We grant petitioner’s motion and conclude that respondent should be reciprocally disbarred.
*1256Cardona, P.J., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).